       Case
        Case1:16-cr-00091-PKC
             1:16-cr-00091-PKC Document
                                Document446-2
                                         447 Filed
                                              Filed06/09/21
                                                    05/24/21 Page
                                                              Page11ofof11
                                                                         11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------                       x
 - ---- -                                                :
 UNITED STATES OF AMERICA
                                                         :   PRELIMINARY ORDER OF
                 - v. -                                      FORFEITURE AS TO
                                                         :   SUBSTITUTE ASSETS
 SCOTT TUCKER,
                                                         :   S1 16 Cr. 91 (PKC)
                           Defendant.
                                                         :
 - - - - - - - - - - - - - - - - - - - - -Defendant.
                                          ------------   x
                                                         :
                WHEREAS, on or about November 30, 2016, SCOTT TUCKER (the

“Defendant”), was charged in a fourteen-count Superseding Indictment, S1 16 Cr. 091 (PKC) (the

“Indictment”), with conspiracy to collect unlawful debts, in violation of Title 18, United States

Code, Section 1962(d) (Count One); collection of unlawful debts, in violation of Title 18, United

States Code, Section 1962(c) (Counts Two through Four); conspiracy to commit wire fraud, in

violation of Title 18, United States Code, Section 1349 (Count Five); wire fraud, in violation of

Title 18, United States Code, Sections 1343 and 2 (Count Six); conspiracy to commit money

laundering, in violation of Title 18, United States Code, Section 1956(h) (Count Seven); promotion

money laundering, in violation of Title 18, United States Code, Sections 1956(a)(l)(A)(i) and 2

(Count Eight); concealment money laundering, in violation of Title 18, United States Code,

Sections 1956(a)(l)(B)(i) and 2 (Count Nine); and with false Truth in Lending Act disclosures, in

violation of Title 15, United States Code, Section 1611 and Title 18, United States Code, Section

2 (Counts Ten through Fourteen);

                WHEREAS, on or about October 13, 2017, the Defendant was found guilty

following a jury trial of all counts of the Indictment;

                                                     1
        Case
         Case1:16-cr-00091-PKC
              1:16-cr-00091-PKC Document
                                 Document446-2
                                          447 Filed
                                               Filed06/09/21
                                                     05/24/21 Page
                                                               Page22ofof11
                                                                          11




                WHEREAS, on or about April 17, 2018, the Court entered an Amended Preliminary

Order of Forfeiture as to Specific Property/Money Judgment (the “Order of Forfeiture”) (D.E.

344), imposing a money judgment against the Defendant in the amount of $3,500,000,000.00 (the

“Money Judgment”), and forfeiting, inter alia, all of the Defendant’s right, title and interest in

certain property of the Defendant (the “Specific Property”);

                WHEREAS, on or about February 22, 2019, the Court entered a First Final Order

of Forfeiture (the “First Final Order”), forfeiting to the United States all right, title, and interest in

certain assets contained in the Specific Property (the “First Final Order Property”) (D.E. 376);

                WHEREAS, on or about August 27, 2019, the Court entered a Second Final Order

of Forfeiture (the “Second Final Order”), forfeiting to the United States all right, title, and interest

in certain assets contained in the Specific Property (the “Second Final Order Property”) (D.E. 412);

                WHEREAS, on or about April 7, 2021, the Court entered a Third Final Order of

Forfeiture as to Specific Property (the “Third Final Order”), forfeiting to the United States all right,

title and interest in a certain asset contained in the Specific Property (the “Third Final Order

Property”) (D.E. 445);

                WHEREAS, to date, $3,388,851,383.91 of the Money Judgment against the

Defendant remains outstanding;

                WHEREAS, as a result of acts and omissions of the Defendant, the United States

has not been able to locate, obtain or collect assets traceable to the proceeds of the Defendant’s

offenses, despite the exercise of due diligence in investigating the assets of the Defendant, except

for the Specific Property;




                                                    2
       Case
        Case1:16-cr-00091-PKC
             1:16-cr-00091-PKC Document
                                Document446-2
                                         447 Filed
                                              Filed06/09/21
                                                    05/24/21 Page
                                                              Page33ofof11
                                                                         11




               WHEREAS, the United States has identified the following specific assets in which

the Defendant had an ownership interest that are currently in the possession, custody, and control

of the court-appointed monitor (the “FTC Monitor”) in a related civil proceeding brought against

the Defendant by the Federal Trade Commission (“FTC”) in FTC v. AMG Services, Inc., et al., 12

Civ. 536 (GMN) (VCF), in the United States District Court of Nevada (the “FTC Action”):

       a.      $181,315.75 in United States currency representing all rental income received by
               the FTC Monitor from the real property located at 269 Park Avenue, Aspen, CO
               81611 (the “Aspen Property”), which was owned by Park 269, LLC and
               previously forfeited to the United States;

       b.      $53,212.97 in United States currency representing all proceeds from the sale of
               home furnishings and personal property of the Aspen Property received by the
               FTC Monitor;

       c.      $2,390,790 in United States currency representing all proceeds from the sale of
               equipment of Level 5 Motorsports, LLC received by the FTC Monitor;

       d.      $80,000 in United States currency representing sale proceeds from microwave
               generators purchased by Thermex-Thermatron, LP from Eclipse Renewables
               Holdings LLC which were received by the FTC Monitor;

       e.      $53,629.30 in United States currency received by the FTC Monitor representing
               all proceeds from the sale of home furnishings and personal property of 2405 W.
               114th Street, Leawood, KS 66211 (the “Kansas Property”), which real property
               was previously forfeited to the United States;

       f.      $162,0000 in United States currency representing the proceeds received by the
               FTC Monitor from the sale of a 2012 Ferrari 458, VIN# ZFF71NXX000195603,
               owned by Defendant;

       g.      $622,250 in United States currency representing the proceeds received by the
               FTC Monitor from the sale of a 2015 Ferrari 458 Speciale A, VIN#
               ZFF78VHA7F0213023, owned by Defendant;

       h.      $20,000 in United States currency representing the proceeds received by the FTC
               Monitor from the sale of a 2010 Land Rover Discovery, VIN#
               SALAM2D44AA513614, owned by Defendant;

                                                3
Case
 Case1:16-cr-00091-PKC
      1:16-cr-00091-PKC Document
                         Document446-2
                                  447 Filed
                                       Filed06/09/21
                                             05/24/21 Page
                                                       Page44ofof11
                                                                  11




i.    $259,390.98 in United States currency representing the proceeds received by the
      FTC Monitor from the sale of a 2015 Ferrari 458 Speciale A, VIN#
      ZFF75VFA0F0208869, owned by Defendant;

j.    $47,700 in United States currency representing the proceeds received by the FTC
      Monitor from the sale of a 2000 ERA 427 S/C Cobra, VIN# ERA563, owned by
      Defendant;

k.    $44,400 in United States currency representing the proceeds received by the FTC
      Monitor from the sale of a 1967 Ford Shelby GT500 Replica, VIN#
      7T02S299329, owned by Defendant;

l.    $15,300 in United States currency representing the proceeds received by the FTC
      Monitor from the sale of a 1965 Ford Shelby GT350 R Replica, VIN#
      5T09T165496, owned by Defendant;

m.    $35,600 in United States currency representing the proceeds received by the FTC
      Monitor from the sale of a 1963 Chevrolet Corvette Sting Ray LS2 Convertible
      Custom, VIN# 30867S119271, owned by Defendant;

n.    $8,000 in United States currency representing the proceeds received by the FTC
      Monitor from the sale of a 1991 California Spider Fiberglass Replica Project,
      VIN# CA594954, owned by Defendant;

o.    $542,998.40 in United States currency representing the sale proceeds from the
      real property owned by Eclipse Renewables Holdings LLC located at 11150
      Applewhite Road, San Antonio, Texas, which was received by the FTC Monitor
      as a result of the interests of Black Creek Capital Corporation, AMG Capital
      Management, LLC, and Westfund LLC;

p.    $4,111.56 in United States currency representing the sale proceeds of the real
      property located at 442 NW 1051st Road, Centerville, Missouri 64109, which was
      received by the FTC Monitor as a result of a promissory note held by Black Creek
      Capital Corporation;

q.    $106,881.69 in United States currency representing the proceeds received by the
      FTC Monitor from the sale of the real property located at 100 Manning Street,
      Newark, Ohio, 43055 and 502 Maple Avenue, Newark, Ohio 43055, a recycling
      plant located in Licking County, Ohio, representing EVAS Investment LLC’s
      interest;

                                      4
Case
 Case1:16-cr-00091-PKC
      1:16-cr-00091-PKC Document
                         Document446-2
                                  447 Filed
                                       Filed06/09/21
                                             05/24/21 Page
                                                       Page55ofof11
                                                                  11




r.    $3,509.05 in United States currency representing returned legal fees received by
      the FTC Monitor from Matt Dykstra, Esq. related to Defendant’s estate planning;

s.    $103,138.20 received by the FTC Monitor and formerly on deposit in Country
      Club Bank Account Number x8282 in the name of Park 269 LLC, which held
      rental income from the Aspen Property;

t.    $3,227 formerly on deposit in Evolve Bank & Trust Account Number
      1012699524 held in the name of Westfund LLC received by the FTC Monitor;

u.    $8,092.46 formerly on deposit in Evolve Bank & Trust Account Number
      1012699540 held in the name of Black Creek Capital, LLC received by the FTC
      Monitor;

v.    $25,000 formerly on deposit in Evolve Bank & Trust Account Number
      1012699532 held in the name of BA Services, LLC received by the FTC Monitor;

w.    $6,707.38 formerly on deposit in Evolve Bank & Trust Account Number
      1012699482 held in the name of Defendant received by the FTC Monitor;

x.    $112,139.08 formerly on deposit in Waddell & Reed Account Number 36199144
      held in the name of Black Creek Capital, LLC received by the FTC Monitor;

y.    $177,394.36 formerly on deposit in Waddell & Reed Account Number
      36198916held in the name of Westfund LLC received by the FTC Monitor;

z.    $611,330.43 formerly on deposit in Waddell & Reed Account Number 36200535
      held in the name of Defendant received by the FTC Monitor;

aa.   $10,600.04 formerly on deposit in Morrill & Jones Bank Account Number
      996801-397-8 held in the name N.M. Service Corp. received by the FTC Monitor;

bb.   $117,950.71 formerly on deposit in Morrill & Jones Bank Account Number
      996803-587-6 held in the name of BA Services, LLC received by the FTC
      Monitor;

cc.   $29,195.19 formerly on deposit in Morrill & Jones Bank Account Number
      996801-396-4 held in the name of Real Estate Capital Services LLC received by
      the FTC Monitor;

dd.   $293.93 representing funds from AMEX Travel Related Service payable to BA
      Services, LLC received by the FTC Monitor;
                                      5
Case
 Case1:16-cr-00091-PKC
      1:16-cr-00091-PKC Document
                         Document446-2
                                  447 Filed
                                       Filed06/09/21
                                             05/24/21 Page
                                                       Page66ofof11
                                                                  11




ee.   $224.00 representing funds from Tax Filing Service payable to BA Services, LLC
      received by the FTC Monitor;

ff.   $350 representing funds from T. Fryatt payable to Westfund LLC received by the
      FTC Monitor;

gg.   $37,500 representing funds from C3 Capital Partners payable to Black Creek
      Capital Corporation received by the FTC Monitor;

hh.   $1,500 representing funds from Orangeman Limited payable to Defendant
      received by the FTC Monitor;

ii.   $5.00 representing funds from the State of Wisconsin payable to Level 5
      Motorsports, LLC received by the FTC Monitor;

jj.   $2,253.19 representing funds from Brian N. Ham payable to Real Estate Capital
      Services LLC received by the FTC Monitor;

kk.   $26,250 representing funds from German May payable to Westfund LLC received
      by the FTC Monitor;

ll.   $46,378.55 representing loan payments owed to Westfund LLC from eProdigy
      which was received by the FTC Monitor;

mm.   $64,400 representing loan payments from IV Xpress, Inc. d/b/a Infusion Express
      to the Defendant’s Trust which were received by the FTC Monitor;

nn.   $211,464.77 representing all mortgage payments made by Anita Finney to Black
      Creek Capital, LLC which were received by the FTC Monitor;

oo.   $96,166.00 representing all loan payments from Team Property & Investment,
      LLC to Westfund LLC which were received by the FTC Monitor;

pp.   $258,101.07 representing all loan payments from Team Property & Investment,
      LLC to Real Estate Capital Services LLC which were received by the FTC
      Monitor;

qq.   $102,973.92 representing all loan payments from Team Property & Investment,
      LLC to Black Creek Capital Corporation which were received by the FTC
      Monitor;


                                      6
Case
 Case1:16-cr-00091-PKC
      1:16-cr-00091-PKC Document
                         Document446-2
                                  447 Filed
                                       Filed06/09/21
                                             05/24/21 Page
                                                       Page77ofof11
                                                                  11




rr.    $1,320.63 representing payments made by Ralph E. Lewis, Esq. on behalf of
       Francis Cooke to Real Estate Capital Services LLC which were received by the
       FTC Monitor;

ss.    $10,734.86 representing a medical plan refund payment from Humana to BA
       Services, LLC which was received by the FTC Monitor;

tt.    $3,963,426.91 representing funds received by the FTC Monitor pursuant to a
       settlement agreement with Glenn Fisher and 5G Capital, LLC satisfying a loan
       provided by Westfund LLC to 5G Capital, LLC;

uu.    $97,500 representing funds received by the FTC Monitor pursuant to a settlement
       agreement with Steven Lord resolving monies owed to Broadmoor Capital
       Partners, LLC;

vv.    $185,000 representing funds received by the FTC Monitor from Eyecare Indiana
       II, P.C. pursuant to a settlement agreement resolving monies owed to Broadmoor
       Capital Partners, LLC;

ww.    $3,100,000 representing funds received by the FTC Monitor from German May
       relating to monies owed to Westfund LLC;

xx.    $10,000 representing funds received by the FTC Monitor from Homeowners
       Realty Partners, LLC resolving a promissory note held by EVAS Investments
       LLC;

yy.    $255,000 representing funds received by the FTC Monitor from El Dorado
       Trailers, LLC resolving a Level 5 Motorsports, LLC interest in a vehicle
       transporter trailer;

zz.    $1,262,039.29 representing funds received by the FTC Monitor from EyeVerify,
       LLC relating to Defendant’s interest in EyeVerify, LLC;

aaa.   $1,000,000 representing funds received by the FTC Monitor from Whamtech
       relating to monies owed to Black Creek Capital Corporation;

bbb.   $425,000 representing funds received by the FTC Monitor from Sunway Hotel
       Group, LLC pursuant to a settlement agreement resolving Westfund LLC’s
       interest in a hotel owned by Sunway Hotel Group;




                                       7
       Case
        Case1:16-cr-00091-PKC
             1:16-cr-00091-PKC Document
                                Document446-2
                                         447 Filed
                                              Filed06/09/21
                                                    05/24/21 Page
                                                              Page88ofof11
                                                                         11




       ccc.    Approximately $152,241.34 as of April 30, 2021 representing the interest accrued
               in the FTC Monitor’s money market account ending in 6156 at Pacific Western
               Bank, which held the liquidated funds from assets of the Defendant;

       ddd.    All right, title and interest in real property located at 3850 N. 107th Street, Kansas
               City, Missouri, with all improvements, appurtenances, and attachments thereon
               owned by Westfund LLC;

       eee.    All right, title and interest in real property located between 408 East Elm and 402
               East Elm, Polo, Missouri, with all improvements, appurtenances, and attachments
               thereon owned by Polo Real Estate Holding, LLC with the legal description of:
               The West Half of the Northwest Quarter of the Northeast Quarter of the
               Northwest Quarter of Section 27, Township 55, Range 28, Caldwell County,
               Missouri, less and except that part used for road purposes and EXCEPT THE
               FOLLOWING DESCRIBED TRACT OF LAND: Commencing at the Northeast
               comer of the West Half of the Northwest Quarter of the Northeast Quarter of the
               Northwest Quarter of Section Twenty-seven (27), Township Fifty-five (55),
               Ranger Twenty-eight (28), Caldwell County, Missouri; thence West 208.71 feet;
               thence South 208.71 feet; thence East 208.71 feet, thence North 208.71 feet to the
               point of commencement;

       fff.    $104,535.72 representing funds received by the FTC Monitor from Jerry Gottlieb
               pursuant to a settlement agreement resolving monies owed to Defendant;

       ggg.    $47,629.70 formerly on deposit in Country Club Bank Account Number x8808
               held in the name of Kim C. Tucker Living Trust received by the FTC Monitor;

       hhh.    $39,168.70 formerly on deposit in Country Club Bank Account Number x7024
               held in the name of Kim C. Tucker Living Trust received by the FTC Monitor;

       iii.    All right, title and interest in real property located at 6909 W.129th Court,
               Overland Park, Kansas 66209 with all improvements, appurtenances, and
               attachments thereon held in the name of Lili G. Tucker];

       jjj.    All right, title and interest in real property located at 914 W. 131st Terrace, Kansas
               City, Missouri 64145 with all improvements, appurtenances, and attachments
               thereon held in the name of Kim Tucker Living Trust; and

       kkk.    John Hancock Life Insurance Company Policy No. 93073212 for the benefit of
               Kim Tucker in possession of the FTC Monitor.

(collectively, the “Substitute Assets”).
                                                 8
        Case
         Case1:16-cr-00091-PKC
              1:16-cr-00091-PKC Document
                                 Document446-2
                                          447 Filed
                                               Filed06/09/21
                                                     05/24/21 Page
                                                               Page99ofof11
                                                                          11




                WHEREAS, the Government is seeking the forfeiture of all of the Defendant’s

right, title and interest in the Substitute Assets.

                NOW IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:

                1.     All of the Defendant’s right, title and interest in the Substitute Assets is hereby

forfeited to the United States of America, for disposition in accordance with the law, subject to the

provisions of Title 21, United States Code, Section 853(n).

                2.     Upon entry of this Preliminary Order of Forfeiture of Substitute Assets, to the

extent the Substitute Assets are ordered released in the FTC Action or the FTC Monitor is

terminated prior to entry of the Final Order of Forfeiture, the United States (or its designee) is

hereby authorized to take possession of the Substitute Assets and to keep them in its secure,

custody and control.

                3.     Upon entry of a Final Order of Forfeiture, the Substitute Assets shall be

applied towards the satisfaction of the Money Judgment entered against the Defendant.

                4.     Pursuant to Title 21, United States Code, Section 853(n)(1), Rule 32.2(b)(6)

of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, the United

States shall publish for at least thirty (30) consecutive days on the official government internet

forfeiture site, www.forfeiture.gov, notice of this Preliminary Order of Forfeiture as to Substitute

Assets and provide notice that any person, other than the Defendant in this case, claiming an

interest in the Substitute Assets must file a petition within sixty (60) days from the first day of

publication of the notice on this official government internet site, or no later than thirty-five (35)

days from the mailing of actual notice, whichever is earlier.

                                                      9
       Case
        Case1:16-cr-00091-PKC
             1:16-cr-00091-PKC Document
                                Document446-2
                                         447 Filed
                                              Filed06/09/21
                                                    05/24/21 Page
                                                              Page10
                                                                   10ofof11
                                                                          11




                5.    The notice referenced in the preceding paragraph shall state that the petition

shall be for a hearing to adjudicate the validity of the petitioner’s alleged interest in the Substitute

Assets, shall be signed by the petitioner under penalty of perjury, and shall set forth the nature and

extent of the petitioner’s right, title or interest in the Substitute Assets and any additional facts

supporting the petitioner’s claim and the relief sought, pursuant to Title 21, United States Code,

Section 853(n).

                6.    The United States may also, to the extent practicable, provide direct written

notice to any person, other than the Defendant, known to have an alleged interest in the Substitute

Assets, as a substitute for published notice as to those persons so notified.

                7.    Upon adjudication of all third-party interests, this Court will enter a Final

Order of Forfeiture with respect to the Substitute Assets, pursuant to Title 21, United States Code,

Section 853(n), in which all interests will be addressed.

                8.    The Court shall retain jurisdiction to enforce this Preliminary Order of

Forfeiture as to Substitute Assets, and to amend it as necessary, pursuant to Federal Rule of

Criminal Procedure 32.2(e).




                                                  10
      Case
       Case1:16-cr-00091-PKC
            1:16-cr-00091-PKC Document
                               Document446-2
                                        447 Filed
                                             Filed06/09/21
                                                   05/24/21 Page
                                                             Page11
                                                                  11ofof11
                                                                         11




              9.   The Clerk of the Court shall forward four certified copies of this Preliminary

Order of Forfeiture as to Substitute Assets to Assistant United States Attorney Alexander J.

Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York, 10007.
          The Clerk shall terminate the Motion (DE 446).
Dated: New York, New York
            9 2021
       May ____,


                                                   SO ORDERED:




                                                   HONORABLE P. KEVIN CASTEL
                                                   UNITED STATES DISTRICT JUDGE




                                              11
